Order entered December 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00531-CV

                            JUAN CARLOS FLORES, Appellant

                                               V.

         CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-14912-H

                                           ORDER
       Before the Court is appellant’s December 15, 2014, third motion for extension of time to

file appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on

December 16, 2014 filed as of the date of this Order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE